DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 01/10/2022.
Claims 8-32 and 36 are cancelled.
Claim 1 is amended.
Claims 1-7, 33-35 and 37 are pending.
Claims 1-7, 33-35 and 37 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment/Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. 
101
The claim does currently recite a potential additional element but the element does not integrate the judicial exception into a practical application. 
Claim 1 recites “automatically disabling, in response to applying the particular converted digital media editing theme to the second content layer of the foundational digital media content, publication of the foundational digital media content to one or more associated remote social media systems while allowing publication of the foundational digital content to one or more other associated remote social media systems.” According to the specification(¶ 72), “For example, where the theme licensing rights and permissions of a certain theme restricts the theme from being used with foundational content to be published on YouTube®, the theme-based effects content editing engine 208 can automatically disable a publication options relating to YouTube®.”
The disclosure provides that there is automatic disabling of the publication options and restricting the themes from use, per the license rights and permissions. The disclosure does not provide further instructions on how these are executed. A human actor can inform others on the restrictions per licensing rights and permission, which would stop the informed party from proceeding with publication. Therefore, while disabling publication options, which the claims do not currently claim, could have been an additional element that integrates the judicial exception into a practical application, the disclosure does not enough information to decipher how the disabling occurs, whether the content is stopped from being published, whether the publication is stopped from publishing the content, whether the licensor or content creator is censured from the use of the content on the platform etc.
The 101 rejection is maintained. 
103
(NOTE: Svendsen et al. (20170131855))
For purpose of claim interpretation of the limitation, the disclosure was consulted.
According to the specification(¶ 72), “For example, where the theme licensing rights and permissions of a certain theme restricts the theme from being used with foundational content to be published on YouTube®, the theme-based effects content editing engine 208 can automatically disable a publication options relating to YouTube®.” The licensing rights and permissions govern the disabling of publication. 
The combination of prior art teaches the newly amended claims, in particular, Garaventi discloses automatically disabling, in response to applying the particular converted digital media editing theme to the second content layer of the foundational digital media content, publication of the foundational digital media content to one or more associated remote social media systems while allowing publication of the foundational digital content to one or more other associated remote social media systems(Figure 1;¶ 36-43, 49, 51)
Garaventi - In some cases, the licensing module 136 may filter the content presented to the users based on the content restrictions, or delay posting of the resulting presentation pending a review be the licensor L, the sponsor S, or both. In some embodiments, the licensing module 136 may create a unique license key that is associated with the user-created media presentation, without which it will not play. For example, to control the unauthorized copying and/or distribution of the user-created media presentation, the licensing module 136 can, in some cases, generate a unique hash code based on a unique identifier associated with the licensed content, the licensor, the sponsored content, the sponsor and/or the user, as well as other environmental parameters such as the date and/or time, IP addresses, MAC addresses, etc. The user-created media presentation can then be configured to require the presence of a valid license key (at the client, for example) to allow the presentation to render properly… For instance, the databases 144, 148 and 152 may store information relating to the licensed content and sponsored content such as usage and/or distribution restrictions defined by the licensors L and sponsors S.  (¶ 36, 37, 39)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 33-35 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a (Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “obtain… themes… convert….theme… into a common format… store... theme… receive… foundational digital media content… split first content layer…. Obtain…theme… adjust an effect timeline…. Apply… theme to the second layer… automatically disabling… publication….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, a commercial or legal interaction, specifically, receiving themes to combine with content to create, for example, an advertisement, or scoring a film, acquiring content to be used and combining the mixed media.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 Claim 1 does currently recite a potential additional element but the element does not integrate the judicial exception into a practical application. 
Claim 33 would in combination of elements integrate the judicial exception into a practical application.
Claim 1 recites “automatically disabling, in response to applying the particular converted digital media editing theme to the second content layer of the foundational digital media content, publication of the foundational digital media content to one or more associated remote social media systems while allowing publication of the foundational digital content to one or more other associated remote social media systems.” According to the specification(¶ 72), “For example, where the theme licensing rights and permissions of a certain theme restricts the theme from being used with foundational content to be published on YouTube®, the theme-based effects content editing engine 208 can automatically disable a publication options relating to YouTube®.”
The disclosure provides that there is automatic disabling of the publication options and restricting the themes from use, per the license rights and permissions. The disclosure does not provide further instructions on how these are executed. A human actor can inform others on the restrictions per licensing rights and permission, which would stop the informed party from proceeding with publication. Therefore, while disabling publication options, which the claims do not currently claim, could have been an additional element that integrates the judicial exception into a practical application, the disclosure does not enough information to decipher how the disabling occurs, whether the content is stopped from being published, whether the publication is stopped from publishing the content, whether the licensor or content creator is censured from the use of the content on the platform etc.
According to the disclosure(¶ 70), “in a further example, a theme-based image effect can be embodied in such image file formats as BMP, PNG, JPG, TIFF, and the like, or embodied in such vector-based file formats as Adobe® Flash, Adobe® Illustrator, and the like…When a theme-based effect is stored on the theme-based effects library datastore 212, theme-based effects can be stored in their native multimedia file formats or, alternatively, converted to another multimedia format (e.g., to an audio and/or video file format common across datastore 212). ” Converting a document from a JPG image to a PDF is not an additional element nor a technical improvement to the functioning of the claimed processor, it is an insignificant extra-solution activity, and a generic function of a computing device. Secondly, the claims recite “split a first content layer”, according 710 can include edit controls that enable a user to add, delete or modify one or more content layers of the foundational content. Example edit controls include adding a content layer, deleting a content layer, splitting a single content layer into two or more content layers, editing properties of a content layer, and the like.” The disclosure unfortunately does not expand on what splitting a content layer entails, but the other editing controls include the ability to add and delete information, which are again, insignificant extra-solution activity.
The functions claimed are “apply…effects… adjust an effect timeline….” All limitations presented in Applicants claim are accounted for and applied within the abstract idea. According to the specification(¶ 41, 59, 60, 99), “When applying the birthday party-related theme to the foundational content, various implementation can avoid adapting the content timeline of the foundational content (e.g., adjusting the duration of one or more video clips included in the foundational content, or adjusting the overall duration of the foundational content) according to (e.g. to align with) the effect timeline… the user can graphically modify a temporal position or duration of a content layer or a content item within the content layer. For example, the user can “drag-and-drop” the graphically represented start or end of a content item (e.g., a cue) to adjust the duration of the content item (thereby the temporal start of temporal end of the content item) in the collaborative content product.” Applicant’s language state applying the effects are correlated to an adjustment to the user, a human actor, setting parameters and modifying the media files. The user takes an active role in providing direction on the application and adjustments made to the files, selecting, deleting and 
Similarly, dependent claims, for example 33-37, do not provide additional elements, as the effects are applied and edited using generic computer components, and do not recite particular technological improvements. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of certain methods of organizing human activity as performed by a generic computer. 

The dependent claims are also drawn to the abstract idea.
Claims 2, and 3, are drawn towards licensing parameters
Claims 4, 5, and  7 are drawn to payment for services renders
Claims 6, 34, 35, and 37 are directed at combining content per licensing rights

The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot 

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-7, 33-35 and 37 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 33-35 and 37 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim1 recites “automatically disabling, in response to applying the particular converted digital media editing theme to the second content layer of the foundational digital media content, publication of the foundational digital media content to one or more associated remote social media systems while allowing publication of the foundational digital content to one or more other associated remote social media systems”. According to the specification(¶ 72), “For example, where the theme licensing rights and permissions of a certain theme restricts the theme from being used with foundational content to be published on YouTube®, the theme-based effects content editing engine 208 can automatically disable a publication options relating to YouTube®.” The specification recites the “licensing rights and permissions” restricts the theme from being used in a publication. The disclosure does not provide support for automatically disabling publication of the foundational digital media content to one or more associated remote social media systems while allowing publication of the foundational digital content to one or more other associated remote social media systems, and this being in response to applying the particular converted digital media editing theme to the second content layer of the foundational digital media content. There is no support for the recited limitation. Dependent claims 2-7, 33-35 and 37 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 34, 35 and 37 are is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garaventi et al. (2008/0208692) (“Garaventi”), in view of Lipman et al. (2011/0143631) (“Lipman”) and further in view of Suri et al. (8,422,852) (“Suri”).
Regarding claim 1, discloses one or more hardware processors; and memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to: (Figure 1;¶ 28, 29)
Garaventi - The servers 104 interact with the clients 108. The server 104 is preferably implemented on one or more server class computers that have sufficient memory, data storage, and processing power and that run a server class operating system… the server 104 can include various functional modules for storing, creating and tracking the licensed content, advertisements and user-created media content. (¶ 28, 29)

receive, over the network from a particular content editor client of a plurality of content editor clients, foundational digital media content comprising a plurality of content layers and a computer-implemented request to apply a particular digital media editing theme of the plurality of digital medial editing themes to the foundational digital media content (Figure 2A, 5; ¶ 13, 24, 29-36, 44, 45, 58; claim 22); 
Garaventi - Clients 108 can also be operated by media content licensors (e.g., record labels, artists, production companies, collectively referred to herein as licensors, or “L”) who own and/or license content to provide and/or monitor the use of their content by consumers. In addition, content sponsors “S” may also use the clients 108 to provide sponsored content to the system 100 …  a client communication server for receiving, from a first client device, a request to combine media content files from the first subset with media content from the second subset;… the communication server 124 provides a conduit through which the licensors L upload and track the use of licensed media content, sponsors S upload and track the use of sponsored content, and users provide instructions related to the creation and/or distribution of custom media presentations and generally interact with the server 104 and other users thereof… In some embodiments, licensed content may include a fee for use, which, for example, may be paid to the licensor L by the sponsor S that provided the sponsored content used by the user U to create her personalized media presentation… In some embodiments, the server 104 may also include a mixing module 132 that facilitates the combination of licensed content (such as MP3 files for example) provided by the licensors L and sponsored content (typically video files that may or may not include their own soundtrack) … content sponsors may wish to sponsor a “branded” version of the platform. The branded site may, for example, include sponsored content provided exclusively from the sponsor, trademarks, logos, art, colors, skins and themes designed by the sponsor and in some cases aligned with marketing campaigns.  (¶ 24, 30, 31, 36, 58; claim 22)

wherein the plurality of content layers  of the foundational digital media content comprises a graphical content layer, a video content layer, a soundtrack content layer, and the plurality of theme-based effects of the particular converted digital media editing theme include a visual overlay and a text-based overlay (Figure 2A, 5; ¶ 13, 24, 29-36, 44, 45, 58; claim 22); 
Garaventi - In some embodiments, the server 104 may also include a mixing module 132 that facilitates the combination of licensed content (such as MP3 files for example) provided by the licensors L and sponsored content (typically video files that may or may not include their own soundtrack) … content sponsors may wish to sponsor a “branded” version of the platform. The branded site may, for example, include sponsored content provided exclusively from the sponsor, trademarks, logos, art, colors, skins and themes designed by the sponsor and in some cases aligned with marketing campaigns.  (¶ 24, 30, 31, 36, 58; claim 22)

split a first content layer of the plurality of content layers into a second content layer and a third content layer (Figure 4; ¶ 31- 36, 38, 49, 58),
Garaventi- the mixing of licensed content and sponsored content may be automatic, in that the mixing module 132 automatically adjusts the length of the sponsored content (e.g., a video commercial) to match the length of the licensed content (a song) by cutting from the end, the start, and/or the body of the video… content sponsors may wish to sponsor a “branded” version of the platform. (¶ 31, 58)
adjust an effect timeline of each theme-based effect of the theme to align a plurality of cues of the effect timeline with a plurality of cues of a content timeline associated with the foundational digital media content, the plurality of cues of the content timeline comprising a beginning of a portion of the content, an end of a portion of the content, a position of a transition between different portions of the content, and a timestamp on the content timeline associated with metadata (Figure 4; ¶ 31- 38, 43, 49, 55),
Garaventi- the mixing of licensed content and sponsored content may be automatic, in that the mixing module 132 automatically adjusts the length of the sponsored content (e.g., a video commercial) to match the length of the licensed content (a song) by cutting from the end, the start, and/or the body of the video. … provide a data file containing time-referenced tags that indicate the sponsor's preferred editing options…The page 400 also includes a video timeline 415 and audio timeline 420 into which the user drags a selected video (or videos) and selected audio for combining into the custom presentation…  the mixing module 132 may adjust the length of the licensed content to match the length of the sponsored content by cutting from the end, the front, and/or the body of the licensed content. In some implementations, the licensed content is scanned for placements of additional content or places where cutting of the licensed content may have a minimal effect on the user experience (e.g., long introductions, instrumental sections, a repeated chorus, etc.). (¶ 31, 32, 34, 55)

apply, subsequent to the adjustment, the particular converted digital media editing theme to the second content layer of the foundational digital media content (Figure 4; ¶ 31- 36, 38, 49, 58),
Garaventi- the mixing of licensed content and sponsored content may be automatic, in that the mixing module 132 automatically adjusts the length of the sponsored content (e.g., a video commercial) to match the length of the licensed content (a song) by cutting from the end, the start, and/or the body of the video… content sponsors may wish to sponsor a “branded” version of the platform. The branded site may, for example, include sponsored content provided exclusively from the sponsor, trademarks, logos, art, colors, skins and themes designed by the sponsor and in some cases aligned with marketing campaigns. FIG. 6 illustrates one example of a branded landing page 600 having Coca-Cola as the sponsor. The famous Coke trademark 605 is prominently displayed on the page 600, and the overall color theme uses “Coke red.” A call to action 610 encourages the user to create new commercials for Coke using the available content,  (¶ 31, 58)

automatically disabling, in response to applying the particular converted digital media editing theme to the second content layer of the foundational digital media content, publication of the foundational digital media content to one or more associated remote social media systems while allowing publication of the foundational digital content to one or more other associated remote social media systems(Figure 1;¶ 36-43, 49, 51)
Claim Interpretation – According to the specification(¶ 72), “For example, where the theme licensing rights and permissions of a certain theme restricts the theme from being used with foundational content to be published on YouTube®, the theme-based effects content editing engine 208 can automatically disable a publication options relating to YouTube®.”
Garaventi - In some cases, the licensing module 136 may filter the content presented to the users based on the content restrictions, or delay posting of the resulting presentation pending a review be the licensor L, the sponsor S, or both. In some embodiments, the licensing module 136 may create a unique license key that is associated with the user-created media presentation, without which it will not play. For example, to control the unauthorized copying and/or distribution of the user-created media presentation, the licensing module 136 can, in some cases, generate a unique hash code based on a unique identifier associated with the licensed content, the licensor, the sponsored content, the sponsor and/or the user, as well as other environmental parameters such as the date and/or time, IP addresses, MAC addresses, etc. The user-created media presentation can then be configured to require the presence of a valid license key (at the client, for example) to allow the presentation to render properly… For instance, the databases 144, 148 and 152 may store information relating to the licensed content and sponsored content such as usage and/or distribution restrictions defined by the licensors L and sponsors S.  (¶ 36, 37, 39)

Garaventi does not disclose obtain, over a network, a plurality of digital media editing themes from a plurality of remote data sources, each digital media editing theme of the plurality of digital media editing themes having a respective native format, each digital media editing theme of the plurality of digital media editing themes having a plurality of theme-based effects; convert each digital media editing theme of the plurality of digital media editing themes from their respective native format into a common format that is common across a theme-based effects library datastore; store each converted digital media editing theme of the plurality of converted digital media editing themes in the theme-based effects library datastore in the common format; the particular converted digital media editing theme; an audio recording content layer; obtain the particular converted digital media editing theme from the theme-based effects library datastore.

Lipman teaches obtain, over a network, a plurality of digital media editing themes from a plurality of remote data sources, each digital media editing theme of the plurality of digital media editing themes having a respective native format, each digital media editing theme of the plurality of digital media editing themes having a plurality of theme-based effects (¶ 150, 154, 203, 346-389); 
Lipman- The Internet provides the PC with a connection to the Website 308 that contains downloadable themes 310. The themes contain sub-themes 312 that are not selectable by the user as they are dependent on the doll connected. For example, a Jack doll—identified using the doll's ID number—would not be presented with a Jill sub-theme. The themes are generic to all of the personality types. The sub-themes are identical to the main theme, except that the expression of the theme is different and dependent on the personality type of the doll. The audio files are therefore different for each sub-theme—different voice, different wording (same meaning), etc. (¶ 346)

convert each digital media editing theme of the plurality of digital media editing themes from their respective native format into a common format that is common across a theme-based effects library datastore (¶ 363-373, 483, 484); 
Lipman- The authoring tool is an application which can be used to create conversation themes for multiple dolls… the data is stored on a server 1004 to allow either multiple users to work on the same theme, or for a single user to work on the same theme from different locations. A web service is provided on the server to interface the database with the client application. The client application communicates with the server 1004 via the internet 306. The client application formats requests to the web service, and hence the database, using XML, and transmits the data using the SOAP protocol... A set of base instructions 1114 (the firmware for the toy's processor) are combined with a set of themed instructions (generated by the code generation engine 1108) and compiled using a compiler 1116 into binary files that are used by the toy's processor to operate the toy according to the theme.  (¶ 363, 373)

store each converted digital media editing theme of the plurality of converted digital media editing themes in the theme-based effects library datastore in the common format; the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483); 
Lipman- Once the instructions are compiled they are bundled together with the audio files using the combiner engine 1120 so that they can be downloaded to each doll (each doll has an individual download, comprising the same themed instructions, but with personalized audio files)… Once the theme developer finalises the theme the theme is also stored as a set of instructions as described above, in addition to the non-finalised format. (¶ 374, 375)

and an audio recording content layer (¶ 30, 246, 247, 334, 372, 397, 437, 438, 446); 
Lipman-  The theme is then able to be downloaded to the toy once the audio files have been recorded…he phrases are recorded using recording means and audio files are created and saved using the recorder 1112  (¶ 334, 372)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Garaventi (¶ 7), which teaches to “enable users to experience the content in a personalized manner, while preserving licensing income stream for the content providers”, and Lipman(¶ 484), which teaches an “instead each theme consists of a binary data file that includes all of the processor control instructions to enable the processor to function correctly… the instructions to control the toys/dolls would be a binary file of compiled “C” code”, in order to efficient processing of themes, and combining different media (Lipman; ¶ 22-28, 353).

Suri teaches obtain the particular converted digital media editing theme from the theme-based effects library datastore(column 5, line 18-67, column 6, line 1-67, column 7, line 1-67, column 10, line 1-67); 
Suri - In an embodiment the adaptation engine 140 has the capability to take directions from the theme application engine 120 and apply theme script rules 175 to user assets 135. For example, the adaptation engine 140 can crop one or more user images 105 as directed by one or more theme script rules 175 to Zoom in on a particular image feature; e.g., a person, a geographic feature, e.g., mountain or river, etc. As another example the adaptation engine 140 can impose an effect on user assets 135; e.g., transpose user assets 135 to black-and white, fade in or fade out on one or more user asset frames, etc.…. if there is no music associated with the user assets 135 or frames of the movie 160 then pre-identified music indicated in one or more theme script rules 175 is used for the movie 160.  (column 5, line 18-28, column 10, line 35-48)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Garaventi (¶ 7), which teaches to “enable users to experience the content in a personalized manner, while preserving licensing income stream for the content providers”, and Suri(column 1, line 6-9), which teaches an “Users can use a computing device to render individual manipulations for combining, grouping and ordering a set of user assets for output presentation”, in order to help create a personalized user story with a particular theme (Suri; column 27-67).
Regarding claim 2, Garaventi  discloses wherein the instructions further cause the one or more hardware processors to obtain a licensing parameter associated with the particular digital media editing theme (¶ 35-38, 58, claim 7, 9), the licensing parameter comprising use limitation data related to one or more of a quality of the theme-based effects, subject matter of the foundational digital media content, a number of times the particular digital media editing theme can be used without payment, and a duration of time the particular digital media editing theme can be applied to the foundational digital media content (¶ 35-38, 40, 42, 46, 49, 50, 58; claim 7, 9).  Lipman teaches the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483).
Regarding claim 3, Garaventi discloses wherein the instructions further cause the one or more hardware processors to obtain a licensing parameter associated with the particular digital media editing theme (¶ 35-38, 40, 42, 46, 49, 50; claim 7, 9), the licensing parameter comprising cost data associated with the particular digital media editing theme(¶ 36, 38, 46, 47, 50, 58).  Lipman teaches the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483).
Regarding claim 4, Garaventi discloses wherein the instructions further cause the one or more hardware processors to charge for use of the particular digital media editing theme according to the cost, and apply the particular digital media editing theme to the foundational digital media content upon payment of the cost (¶ 38, 49, 50). Lipman teaches the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483). 
Regarding claim 5, Garaventi discloses wherein the instructions further cause the one or more hardware processors to: process a payment (¶ 38, 49, 50); permit application of the particular digital media editing theme to the foundational digital media content based on a sufficient amount of the payment and a success in processing the payment (¶ 38, 49, 50).  Lipman teaches the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483).
Regarding claim 6, Garaventi discloses wherein the instructions further cause the one or more hardware processors to: generate from the foundational digital media content a rendered theme-based content product after the particular digital media editing theme is applied to the foundational digital media content, wherein the rendered theme-based content product is consumable by at least one of one or more content editor clients of the plurality of content editor clients and one or more third parties (¶ 35, 36, 39, 49, 50, 51, 58); publish the rendered theme-based content product for consumption by the at least one of one or more content editor clients of the plurality of content editor clients and one or more third parties (Figure 4, 5; ¶ 35, 36, 38, 42, 47, 51).  Lipman teaches the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483).
Regarding claim 7, Garaventi discloses wherein the instructions further cause the one or more hardware processors to: process a payment (¶ 38, 49, 50); permit rendering of the foundational digital media content, after application of the particular digital media editing theme to the foundational digital media content, based on a sufficient amount of the payment and a success in processing the payment (¶ 38, 49, 50).  Lipman teaches the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483).
Regarding claim 34, Garaventi discloses wherein the adjusting the one or more cues of the effect timeline of each theme-based effect of the plurality of theme-based effects comprises compressing one or more portions of the effect timeline (¶ 12, 31, 34, 49). 
Regarding claim 35, Garaventi discloses wherein the adjusting the one or more cues of the effect timeline of each theme-based effect of the plurality of theme-based effects comprises removing one or more portions of the effect timeline (¶ 31, 34). 
Regarding claim 37, Garaventi discloses wherein the plurality of content layers of the foundational digital media content comprise one or more of a graphical content layer, a video content layer, a soundtrack content layer, and an audio recording content layer (¶ 14, 24, 25, 31, 37, 40, 59).    
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garaventi et al. (2008/0208692) (“Garaventi”), in view of Lipman et al. (2011/0143631) (“Lipman”), in view of Suri et al. (8,422,852) (“Suri”) and further in view of Goodhill (5,841,512) (“Goodhill”).
Regarding claim 33, Lipman teaches the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483). Neither Garaventi, Lipman nor Suri discloses wherein the instructions further cause the one or more hardware processors to apply the particular digital media editing theme to a lower definition version of the foundational digital media content for user preview, and then apply the particular digital media editing theme to a higher definition version of the foundational digital media content upon conclusion of editing of the foundational digital media content.  Goodhill teaches wherein the instructions further cause the one or more hardware processors to apply the particular digital media editing theme to a lower definition version of the foundational digital media content for user preview, and then apply the particular digital media editing theme to a higher definition version of the foundational digital media content upon conclusion of editing of the foundational digital media content (column 8, line 35-67, column 9, line 1-34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Garaventi (¶ 7), which teaches to “enable users to experience the content in a personalized manner, while preserving licensing income stream for the content providers”, Lipman(¶ 484), which teaches an “instead each theme consists of a binary data file that includes all of the processor control instructions to enable the processor to function correctly… the instructions to control the toys/dolls would be a binary file of compiled “C” code”, Suri (column 1, line 6-9), which teaches an “Users can use a computing device to render individual manipulations for combining, grouping and ordering a set of user assets for output presentation” and Goodhill (Abstract), which “provides improved methods for editing film into motion pictures” in order to provide different presentation quality for edited media (Goodhill; column 1, line 5-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (2008/0112683) teaches media content generation with theme compilations
Svendsen et al. (20170131855)  teaches disable a split content layer and restriction limitations. (DP)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685